Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 1 of 40 PageID 1

FILED IN OPEN COURT
a/74/2020

UNITED STATES DISTRICT COURT —cierk y § piSTRICT COURT
MIDDLE DISTRICT OF FLORIDA = yiiy.¢ DISTRICT OF FLORIDA

JACKSONVILLE DIVISION JACKSONVILLE, FLORIDA
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
VS. Case No. 3:20-mj- 134 A —J R K
GREGORY THOMAS GARCIA

I, the undersigned complainant, being duly sworn, state the following is true and correct to
the best of my knowledge and belief. From at least in or about October 2019, through in or about
August 2020, in the Middle District of Florida, and elsewhere, the defendant,

in and affecting interstate and foreign commerce, did knowingly recruit, entice, harbor,

transport, provide, obtain, advertise, maintain, patronize, and solicit a person, that is, a girl

referred to as Minor Victim 1 or MV1, while knowing and in reckless disregard of the fact that

Minor Victim 1 had not attained the age of 18 years, and having had the reasonable opportunity

to observe Minor Victim 1, and knowing that Minor Victim 1 would be caused to engage in
commercial sex acts,

all in violation of Title 18, United States Code, Sections 1591(a)(1), (b)(2), and (c). I further state
that I am a Special Agent of Homeland Security Investigations, and that this Complaint is based on
the following facts:

SEE ATTACHED AFFIDAVIT

Continued on the attached sheet and made a part hereof: Yes OLNo

Signature of Complainant
Nathan W. Smith
Sworn to before me and subscribed in my presence,

 

on September 23, 2020 at Jacksonville, Florida
JAMES R. KLINDT \\ R | kK | th
United States Magistrate Judge Cyn wn VL Ae

 

Name & Title of Judicial Officer Siggature of Judicial Officer
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 2 of 40 PagelD 2

AFFIDAVIT
I, Nathan W. Smith, being duly sworn, hereby state as follows:

1. I am a Special Agent (SA) with U.S. Immigration and Customs
Enforcement (ICE) / Homeland Security Investigations (HSI), an agency of the
United States Department of Homeland Security (DHS). I have been so employed
since August of 2009. I am presently assigned to the Jacksonville, Florida office. I
have attended the Criminal Investigator Training Program and ICE Special Agent
Training Academy at the Federal Law Enforcement Training Center in Brunswick,
Georgia. I am classified and trained as a Federal Law Enforcement Officer with
federal statutory arrest authority. In my capacity as a Special Agent, I have
participated in numerous types of investigations, during the course of which I have
conducted or participated in physical surveillance, undercover transactions,
executions of search and arrest warrants, controlled delivery transactions of narcotics
and other contraband, and other complex investigations. Prior to becoming a
Special Agent, I was employed as a local law enforcement officer for approximately
six years. I hold a Bachelor of Science degree in Finance from The Florida State
University and have attended advanced training in criminal investigations, and in
conducting interviews and interrogations.

2. I have investigated and assisted in the investigation of criminal matters
involving the sexual exploitation of children that constituted violations of 18 U.S.C.
§§ 1591, 2251, 2252, 2252A, 2422, and 2423, as well as Florida state statutes that

criminalize sexual activity with minors and other methods of child sexual

Ser
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 3 of 40 PagelD 3

exploitation. In connection with such investigations, I have served as case agent in
online child exploitation cases. During the course of my investigations, I have
worked closely with members of the local child exploitation task force comprised of
agents and officers from HSI, the Clay County Sheriff's Office (CCSO), the St. Johns
County Sheriff's Office (SJSO), and the Jacksonville Sheriffs Office (JSO), among
other agencies. These agencies routinely share information involving the
characteristics of child sex offenders as well as investigative techniques and leads. As
a federal agent, I am authorized to investigate and assist in the prosecution of
violations of laws of the United States, and to execute search warrants and arrest
warrants issued by federal and state courts.

3. This affidavit is based upon my personal knowledge, experience and
training, as well as other information developed during the course of this
investigation. Because this affidavit is being submitted for the limited purpose of
establishing probable cause supporting a criminal complaint, I have not included
each and every fact known to me concerning this investigation. I have set forth only
the facts that I believe are necessary to establish probable cause to believe that
GREGORY THOMAS GARCIA, hereinafter referred to as GARCIA, has
committed a violation of 18 U.S.C. § 1591, that is, commercial sex trafficking of a
child.

STATUTORY AUTHORITY
A, This investigation concerns violations of 18 U.S.C. § 2422(b), relating to

the online enticement of a minor and the attempted online enticement of a minor,

2 yr
Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 4 of 40 PagelD 4

and 18 U.S.C. § 1591, relating to the commercial sex trafficking of a child and
attempt to do the same. Based upon my training and experience, I know that 18
U.S.C. § 2422(b) in pertinent part prohibits a person from using the mail or any
facility or means of interstate or foreign commerce to knowingly persuade, induce,
entice, or coerce any individual who has not attained the age of 18 years to engage in
any sexual activity for which any person can be charged with a criminal offense.
Furthermore, I know that 18 U.S.C. § 1591 in pertinent part prohibits a person from
knowingly, in or affecting interstate or foreign commerce, recruiting, enticing,
harboring, transporting, providing, obtaining, advertising, maintaining, patronizing,
and/or soliciting by any means a person under the age of 18 for commercial sex.
REQUESTED COMPLAINT

5. I make this affidavit in support of a criminal complaint charging that
from at least in or about October 2019, through in or about August 2020, in the
Middle District of Florida, and elsewhere, GARCIA, in and affecting interstate and
foreign commerce, did knowingly recruit, entice, harbor, transport, provide, obtain,
advertise, maintain, patronize, and solicit a person, that is, a girl referred to herein as
Minor Victim 1 or MV1, while knowing and in reckless disregard of the fact that
Minor Victim 1 had riot attained the age of 18 years, and having had the reasonable
opportunity to observe Minor Victim 1, and knowing that Minor Victim 1 would be

caused to engage in a commercial sex act, all in violation of 18 U.S.C. §§ 1591(a)(1),

(b)(2), and (c).

ye
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 5 of 40 PagelD 5

FACTS ESTABLISHING PROBABLE CAUSE

6. In May 2020, I began an investigation into another subject suspected of
sex trafficking minors and online enticement of minors. As part of that investigation,
I interviewed MV1, a 17-year old female with a date of birth in January of 2003. I
also obtained a Lenovo computer from MV1’s mother, which MV1’s mother gave
me consent to search. MV1’s mother informed me that the Lenovo computer had
been used by MV1 for homework.

7. On or about September 1, 2020, I reviewed portions of the Lenovo
computer, where I found files consistent with a cellular phone having been synched
or backed up to the Lenovo computer at some point. I reviewed a portion of the
contents of the cellular phone backup that was stored on the Lenovo computer and
observed several chat messages were backed up to the Lenovo computer. In
particular, I observed messages that appeared to be MV1 and an unidentified person
with the phone number 904-826-9532. I checked the phone number in law
enforcement databases available to me, however, I could not locate any subscriber
information. Also on September 1, 2020, I contacted Clay County Sheriff's Office
(CCSO) Det. Eva Solis and asked if she could search CCSO / law enforcement
databases for records for the phone number 904-826-9532. Det. Solis said she found
the phone number 904-826-9532 in a law enforcement database linking it to
GREGORY THOMAS GARCIA. A further search found that a St. Johns County
Sheriff's Office report dated December 27, 2019, was written wherein GREGORY

THOMAS GARCIA was listed as a suspect in a Petit Theft case and his phone
4
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 6 of 40 PagelD 6

number was listed as 904-826-9532. I checked the Florida Driver and Vehicle
Information Database (DAVID) and observed that there was a GREGORY
THOMAS GARCIA with a date of birth in June of 1986 residing at 208 Surwing
Court, Orange Park, Florida 32073, within the Middle District of Florida. The
biographical information I reviewed in DAVID matched the information from the
St. Johns County Sheriff's Office report.

8. On September 15, 2020, I caused a DHS Summons to be issued to
T-Mobile for subscriber information for phone number 904-826-9532. T-Mobile’s
response to the summons remains pending.

9. Below are some of the messages I observed on the Lenovo computer
between MV1 and phone number 904-826-9532, identified as belonging to GARCIA,
as described above:

December 2, 2019:

GARCIA: You ok haven’t heard from you
MVI1: Yea ig

MVI: Wyd

GARCIA: Just chilling

MVI: Yhu wanna do that?

GARCIA: Do that?

MVI: Yea I’m on college walking rn cuz I have to goto them apartments
by yhu can meet me somewhere and then we can do it and then
yhu can give me some money and drop me off at Ross

GARCIA: I don’t get paid for a couple of hrs

.
MVI:

GARCIA:

MVI1:

GARCIA:

MVI1:

GARCIA:

MVI:
MVI1:

GARCIA:

MVI1:
MVI1:
MVI1:

GARCIA:

MVI:
MVI1:

GARCIA:

MVI1:

GARCIA:

MVI:

GARCIA:

MVIL:
MVI1:

Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 7 of 40 PagelD 7

Youn even got 20-40?

Honestly I don’t

Well could you at least give me a ride over there?
Hmm

Please it’s cold and my knee is hurting

I know it’s cold it’s mainly the wind

Yes ik

Please could yhu just give me a ride over there?

The past 2 times you did make it hard for me to go in
Yhu barely gave me any money

If I send yhu 2 pictures can yhu please come and get me
[several emoji faces]

I guess

How long will it take yhu to get to blanding

Near college

Maybe 20 min

Can yhu come now and lemme know when you pass ross so I can
let yhu know where I’m at so yhu know where to go

2 pics?

I’m gonna send them

Even though I’d rather have u
Please hurry

Before you drop me off could you give me $5 at least and take me
to the gate store on Blanding by Wawa over there near Ross so
that I can get a French vanilla cappuccino please

yu
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 8 of 40 PagelD 8

MVI: I’m passing Walmart on Blanding right now

MV1: 7?

MVI: Wya?

MVI: By the time yhu answer my messages I’m gonna Already pass the
gate store

MVI: Across from la fitness

MVI: Nvm ig

MVI1: 727?

GARCIA: Been trying to come up with something
MVI: What yhu mean?

GARCIA: To do that |

MVI1: When do they get paid?

MVI: Yhu no they

GARCIA: Norm already have by now

MVI: So yhu already got paid?

GARCIA: No o haven't

GARCIA: I
MVI1: Oh so yhu get paid at 12m
MVI1: 12*?

GARCIA: Norm I already have

MVI1: I’m confused
MVI: ?

MVI1: Yhu get paid yet
MVI1: 22?
GARCIA:
MVI:
GARCIA:
MVI1:
GARCIA:
MVI1:

MVI1:
MVI1:
MVI1:
GARCIA:
MVI:
MVI1:

GARCIA:
MVI1:
GARCIA:
MV1:

December 3, 2019:

GARCIA:
GARCIA:
MVI1:
MVI1:
MVI1:

Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 9 of 40 PagelD 9

Just did

Yhu wanna do that?

How?

Wym how

Like how we going to do that

I’ll met yhu at Ross and then instead of leaving to do that we can
go behind Ross and then yhu can do it, I’ll wear my Adidas joggers
so I can take them off easy

Like we always do, but I’ll make it easier this time if yhu pay $100
Please I really need the money

27?

What I’m saying going to hard to get out of my house now

Find a way

Yhu could have been came over here and done that but yhu
wanted to be a dick and see my shit and not respond

I was trying to get money that people owe me
Yhu still could have answered me
I tried to and phone died

Ok so just have someone watch her and say your gonna go get
something to eat or something then

Gm

Didn’t know if wanted to do that
Yeaa wya?

22?

So yhu not gone answer me?

8
MVIL:
MVI:

GARCIA:

MVI1:
MVIL:

GARCIA:

MVI:
MVI:

GARCIA:

MVI:
MVI1:

GARCIA:

MVI1:
MV1:

GARCIA:

MVI1:
MVI1:
MV1:
MVI1:

GARCIA:

MVI1:

GARCIA:
' GARCIA:

Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 10 of 40 PagelD 10

2?

Helloo

I was free when I texted this morning not now
Ok I was at school tho

I got out early when I seen your message and yhu telling me yhu
can’t make time

Not really I still have to get ready for work

Just put some shorts on

Please I really need the money

I realize that I sought to pick up my daughter from school to
Please

I really need it

I really don’t have the time

Wow

Yhu really on some fuck shi

If you would have responded earlier you wouldn’t be in the
situation

I was at school

Please I really do need it

To the point where I will beg if I have to
I’m desperate m

I see

[sad face emoji]

You on me

You on top of me
MVI:

GARCIA:
GARCIA:

MVI:
MVI1:
MVI:

GARCIA:

MVI:

GARCIA:
GARCIA:
December 4, 2019:

MVI1:
MVI1:

GARCIA:

MVI1:
MVI1:
MVI:

MVI1:

GARCIA:

MVI:
MVI1:
MVI1:

GARCIA:

Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 11 of 40 PagelD 11

So that’s the only way yhu will do that?

Yeah at least then I know it’s in

Guess not

Ok will I’m at Walmart because y grandma needed helio
Help**

Please let me get home and then we can I swear

How long is that going to be

I’m not sure not much longer

Why don’t get off work till 1 in the morning

Well

You just got off of work right

2?

Yeah and I have to take me closer home
Huh

Afterwards can yhu meet me at Ross ’m up

Can yhu meet me there afterwards with 150 please I’m begging
yhu

I’ll go rm so yhu don’t gotta wait for me

I have to drive all the way to the north side

. That’s fine

About how long will it take you
Im way to Ross now so I'll be there for sure

Idk viz they’ve been doing road construction

10 Sy
MVI1:

GARCIA:

MVI:
MVIL:
MVI:

GARCIA:

MVI1:
MVI:
MVI:

MVI1:
MVI:

GARCIA:

MVI1:

GARCIA:
GARCIA:

MVI:
MVI1:
MVI1:

GARCIA:

MVI:
MVI1:

GARCIA:
GARCIA:

Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 12 of 40 PagelD 12

How long does it normally take

About 45 min I way

So yhu should be getting here around 3
9

I’m at Ross

O don’t have 150

120?

[Angry face emojis]

If you just give me at least 120 we can get in the back and J’Il just
take my pants off and lay down and make it easier for you

Would you do it in the moming

for 120

The dark is better cuz nobody out
So can you try and hurry

I’m trying I’m heading back that way
Most I can go is like 60 to 80

At least 100

Please

Youn understand

Ican go 80m

Alright

But I’m not going to get in the back
Maybe 90

Or I give you 80 rm then when this bill clears my account I will
bring you another 20 so you really should be a hundred

‘Il
GARCIA:

MVI:
MVI1:

MVI1:.

GARCIA:

MVI:

MVI1:

GARCIA:
GARCIA:

MVI:
MVIL:

GARCIA:

MVI1:

GARCIA:

MVI1:

MVI1:
MVI:

GARCIA:

MVI1:
MVI1:
MVI1:

Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 13 of 40 PagelD 13

And we get in the backseat
No

The plan was for you to give me a hundred and twenty for me to
be able to get in the backseat

But if you were to give me a hundred tonight and then 20 some
other time I would do it ‘

Fine

Yhu don’t understand I really need this money right now, I haven’t
eat all week, the only thing I’ve been drinking is water

Fine what?

I’ll do that hundred for the backseat
Aren’t you staying at your grandma’s
I’m not

Way

Just got on blanding

Ok

I was just asking because is there a safer place where there will be
no police problems

You can just go like towards bill like you’re going through there
and go in that little parking lot back there

Please have the heater on

I’m seriously freezing

Okay so where am I going
The other way

I’m walking towards that way

I’m there

12
Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 14 of 40 PagelD 14

GARCIA: Ok

GARCIA: I would have been home but one of my tires is going flat on me
but stop that one gas station there air pump is broken now I’m on
my way to another gas station

10. On September 11, 2020, CCSO Det. Solis and I interviewed MVI at her
residence regarding the messages summarized above from the Lenovo computer. I
explained to MV1 the chat was over the course of two days in December 2019. I
started to read the chat to MV1 and asked her if she remembered who she was
chatting with and after reading a few lines MV1 said she knew who she was talking
with. I asked MV1 what the person’s name was and MV1 said it was “Greg,” but
that she did not know his last name. MV1 described GARCIA as a thin white male
with black hair and glasses. MV1 said GARCIA texted her out of nowhere and said
he wanted to pay a female to have sex with him. J asked MV1 how GARCIA texted
her and she replied that he texted her on a social media account, but she is not sure
which one. MVI said that GARCIA tried to pick her up at Middleburg High
School, but he could not find her, so he later met up with her at a McDonald’s.

MV1 said GARCIA took her to the park near the Middleburg boat ramp where at
first, they walked around, and GARCIA tried to kiss MV1, but she would not allow
him. According to MV1, she and GARCIA went back to his vehicle, and MV1
asked to be taken home. MV1 said GARCIA came over to the passenger side seat
and inserted his penis into her vagina. MV1 said GARCIA did not use protection
and he ejaculated on the front seat/floorboard area. MV1 said GARCIA then drove

her home and paid her $100 right before he dropped her off near her house. MV1

13 y*
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 15 of 40 PagelD 15

| described GARCIA’s vehicle as a grey 4-door vehicle. MV1 said she has met with
GARCIA more than twenty times. I asked MV1 if every time she met GARCIA was
to have sex for money. MV1 indicated yes. MV1 said she was in-between living at
her mother’s house and her grandmother’s house during this time. MV1 said
GARCIA would come pick her up wherever she was staying at the time. MVI1 said
if she was at her mother’s house, GARCIA would pick her up down the street at a
medical office where they would either have sex in the parking lot if no one was
around or they would go to the park near the Middleburg boat ramp. MV1 said they
would meet before 8 a.m. or after he got off work. MV1 said if she was at her
grandmother’s house, GARCIA would pick her up at a park nearby and they would
go to the Winn Dixie Parking lot on Knight Boxx Road and park behind the Winn
Dixie in-between the building and the convenience store next door. MV1 said
GARCIA paid her $100 or more to have sex each time they met. MV1 said
GARCIA has a daughter in elementary school and the child’s mother lives out of
state. MV1 said GARCIA lives in the Argyle area about 35 minutes away from her.
I asked MV1 if she ever talked to GARCIA about her school and MV] said
GARCIA dropped her off one day at school. MV1 said she thought GARCIA was a
manager in a warehouse somewhere. I asked MV1 when the last time was that
GARCIA paid her to have sex, and MV1 replied that it had occurred two to three
weeks ago. MV1 said she was paid $180-$200. MV1 said she and GARCIA
communicated via Snapchat, and MV1 gave Det. Solis and me permission to view

her Snapchat accounts. According to MV1, she communicated with GARCIA via

14 ape
Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 16 of 40 PagelD 16

two separate Snapchat accounts. The user names of MV1’s snapchat accounts
contain MV1’s name, or a portion thereof, and are therefore not stated here in order
to protect MV1’s identity. MV1 identified the snapchat account used by GARCIA
as an account with the username “gregor06311.” I note that this username
incorporates GARCIA’s first name as well as a portion of his date of birth.

Det. Solis, using a screen recording function available in the Snapchat app, created a
screen recording of the chat messages between GARCIA’s account and each of
MVI1’s two accounts.

11. Below are messages that I observed when reviewing the screen -
recording of messages between MV1’s first Snapchat account and the “gregor06311”
account:

October 18, 2019:

GARCIA: Miss you
MVI: Wyd mm?
GARCIA: At work

MVI1: Oh
MVI1: Yhu know yhu still owe me
MVI: About $85

GARCIA: How u figure?

MVI1: From the last time yhu dropped me off yhu were supposed to pay
me when yhu got paid and yhu never did

MVI1: Cuz yhu didn’t have the money
GARCIA: Been waiting in people to pay me back

15 Sah
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 17 of 40 PagelD 17

GARCIA:
MVI1:
GARCIA:
MVI1:
GARCIA:
MV1:
MVI1:
MVI:

January 16, 2020:

MVI:

January 20, 2020:

GARCIA:
GARCIA:

January 21, 2020:

GARCIA:
GARCIA:

January 22, 2020:

MVI1:
March 27, 2020:

GARCIA:
MVI: -
MVI1:
GARCIA:
MVI:

We go tonight when I get off I will have 150 in Mon

Huh?

Was saying if want to go when I get off I’ll do 150 to 160 on mon
Monday when?

Noon

T’'ll be at school then how about around 5?

Or 6

But afterwards I’ma need yhu to drop me off at ross
Ok

I promise you that

I don’t know why but I do love you and care about you more

Happy birthday [kiss face emoji]

Got my card today

Thank yhu

When do you think maybe we could...
Can yhu give me 120

7?

Not at the moment

100?

16 ort
GARCIA:

MVI1:

GARCIA:

MVI1:
MVI1:

GARCIA:

MVI1:
MVI1:

GARCIA:

MVI1:

GARCIA:

MVI1:

GARCIA:

MVI1:

GARCIA:

MVI1:

GARCIA:

MVI1:
MVI1:
MVI1:

GARCIA:

MVI1:

Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 18 of 40 PagelD 18

I did yesterday

Tss

Needed to get rid of something
80

222?

Like I said o had it yesterday but had to get my daughter’s
birthday present

Yea its always something

Yhu find to say so thats why youn get to do that anymore the
hell

Definitely not a excuse it’s the truth
So yhu don’t have anything?
I have 20 on my card

And that’s it?

~ Yup planning on donating tomorrow to

TMR is Saturday

Yeah I know

So your gonna save the money yhu make then?

Yeah |

Ok then Monday we should be able to do sum

But would yhu be able to just give me the $20?

Today

Yeah I should

And whatever yhu make TMR I’ll just make sure Monday

happens
C
1 e
MVI:

GARCIA:

MVI:
MVI:

GARCIA:

MVI1:
MVI:

MVI1:
MVI:
MVI:

GARCIA:

MV1:

MVI1:

GARCIA:

MVI1:

GARCIA:

MVI1:
MVI1:
MV1:

MVI1:

GARCIA:

Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 19 of 40 PagelD 19

So when yhu gone come give me the 20?
Can we today?
Not for 20

I’m stressed that’s why I asked for the $20 and guaranteed that
we could on Monday

Then I mide as well wait till Monday to give you everything
But I’m trynna use the 20 today

And if youn give me 20 today Monday we aren’t doing it unless
yhu got 140

Please [hands praying emoji]

I’m really stressed out

27?

I’m tryingro figure out how I can get 140 by Monday

Or yhu can just come give me the 20 today and Monday it’s
literally 80-100

Yhu would be better off coming and give me the 20 today so
Monday yhu only gotta have 80-100 for me

Either way u won’t have it

Huh

Either way I won’t have 80 to 100

Fine then

At this point don’t even worry about the shit

I don’t know what yhu ask me if I need anything for if I tell yhu
and yhu won’t give me shit anyways

So?

As soon as my taxes Come in

18
Ser
Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 20 of 40 PagelD 20

MVI1:
MVI1:
GARCIA:
MVI1:

MVI1:
MVI:
MVI:
GARCIA:
MVI:
MVI1:
GARCIA:
MVI1:
GARCIA:
MVI1:
GARCIA:
MVI:

GARCIA:
MVI1:
MVI1:

April 29, 2020:

MVI:
GARCIA:

This is ridiculously
Ridiculous
It’s not I’m working rn

I’ma see if I have some change then and can yhu come pick me
up and take me to Walmart so I can put it in the machine and
exange the change for dollars

2?

Then yhu should have said that
Instead of not saying anything

I was doing something for my mom
And now?

One thing I live about you is your eyes
What the hell

And your body

What the fuckk

What?

So yhu can make comments like this but yhu can’t fucking
answer me?

Cuz I can’t come m
So fucking say that

Yhu have like no common sense

Nahh ion think so

Want some

19 Oy
MVI1:

GARCIA:

MVI1:
MVI1:
MVI:

GARCIA:

MVI1:
MVI:

May 6, 2020:
GARCIA:
GARCIA:
GARCIA:
GARCIA:
GARCIA:

GARCIA:

MVI:

GARCIA:

MVI1:

GARCIA:

MVI:

Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 21 of 40 PagelD 21

No because yhu just wanna get inside my pants otherwise yhu
would have just done it when i asked

You were the best I’ve had

Ok and

Im not wanting antying sexual

And yhu just cant respect that

I bet if I was throwing cash it would be different
No it wouldnt be

I stopped asking for money from yhu because yhu cant respect
that 1 don’t want anything sexual with yhu and im dead serious
im not trynna do that shit. If yhu really loved me how yhu keep
saying yhu would have given me money at least one time
without getting shit from me

Fuck

?

100 and I

100 and I’ll get blunts

[picture of a hand holding cash]
?

Umm i dont think so

Then what?

Nothing

140

U can bring 160?

20
WS
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 22 of 40 PagelD 22

MVI1:
GARCIA:
MVI1:
MV1:
August 17, 2020:
MVI1:
MVI1:
GARCIA:
MVI:
MVI:

GARCIA:

Alright??
Hmm
Yes or no

Thats the only way ima do it

[sends username for second Snapchat account belonging to MV1]
I wont be on this one anymore

Text u?

Yes

On the other snap

Just did

12. Ireviewed the messages exchanged between MV1’s second Snapchat

account and GARCIA’s account, gregor06311, and observed messages including the

following:
August 22, 2020:

GARCIA:

GARCIA:
MV1:
GARCIA:
GARCIA:
GARCIA:
MVI1:

So could we do that with bottoms off and like just a sports bra
and possibly back seat

I'll have to think of something to get out of the house
Alright well think of it

Ok

I do however have cash on me

Your what 17?

Wym?

21 XY
oe
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 23 of 40 PagelD 23

MVI: And yea im 17

GARCIA: I can’t really believe that I fell in love with you
MVI1: Oh ok

MVI: Well are u ready?
GARCIA: Still waiting on dinner
MV1: | Oh ok

GARCIA: I’m try and sneak out after
GARCIA: We kissing?

MVI1: After when

GARCIA: Teat

MVI1: Ok

GARCIA: Now?

GARCIA: ?

MV1: Your ready?

GARCIA: Just left

GARCIA: Why?

MVI1: Because my mom is just getting out the shower and she asked me
to do something for her

GARCIA: Ona

GARCIA: What time?

MVI1: Not sure

GARCIA: T’ll just hang out a my house just Imk
August 31, 2020:

GARCIA: At work

22 One
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 24 of 40 PagelD 24

GARCIA: [sends photograph of self]
13. On September 15, 2020, Det. Solis and I met with MV1 and her mother

at their residence. MV1 gave written consent and MV1’s mother gave verbal consent
for me to assume MV1’s Snapchat identities described herein. Det. Solis took
custody of MV1’s phone and obtained the Snapchat identity information and MV1
provided passwords to both accounts. Det. Solis changed the passwords and locked
MVI out of the accounts.

14. As described above, on August 31, 2020, GARCIA transmitted a
photograph of himself to MV1 via Snapchat. While meeting with MV1 on
September 11, 2020, I showed this image to MV1, who identified the subject of the
photo as being the person she knows as “Greg.” Det. Solis and I reviewed the
photograph that GARCIA transmitted on August 31, 2020, and compared it with
GARCIA’s driver license photograph in DAVID, and the two photographs appear to
be of the same person.

15. On September 21, 2020, at approximately 3:57 p.m., acting in an
undercover capacity using the second Snapchat identity of MV1 (hereinafter, the
“Undercover Snapchat Account”), I began messaging with GARCIA. I observed
that GARCIA had sent several messages to the Undercover Snapchat Account
between the time that MV1 consented to my taking over her two accounts and when
I began communicating with GARCIA. Those messages, as well as the

communications between me and GARCIA are below:

23
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 25 of 40 PagelD 25

September 16, 2020:

GARCIA: So I was digging threw my photos and found one u sent me
September 17, 2020:

GARCIA: So know your not talking to me
September 20, 2020:

[Gegor06311 tried to call you]
September 21, 2020:

[Gregor06311 tried to call you]

GARCIA: Well I could have brought you something but seeming how your
not talking to me

SA Smith: Huh?

GARCIA: I found some pics of you in my phone
GARCIA: The type you don’t like to send

SA Smith: [two angry face emojis] I don’t like those pictures.
GARCIA: I deleted them

SA Smith: Guwd

GARCIA: Even the one I really liked

SA Smith: Wyd

GARCIA: Nun

GARCIA: Y

GARCIA: You?

SA Smith: I’m helping my grandma out
GARCIA: Ahh

GARCIA: Did u need me for something

24 (yet
SA Smith:
SA Smith:
GARCIA:
GARCIA:
SA Smith:
GARCIA:
GARCIA:
GARCIA:
SA Smith:
SA Smith:
GARCIA:
SA Smith:
SA Smith:
GARCIA:
SA Smith:
GARCIA:
SA Smith:
GARCIA:
SA Smith:
GARCIA:
SA Smith:
GARCIA:
SA Smith:
GARCIA:

Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 26 of 40 PagelD 26

Yhu wanna do that?

Tmr?

Do what?

, .

What yhu mean?

What did you want to do tomorrow

?

I didn’t see anything

whatever, first yhu say yhu could bring me something
Now yhu make comments like this and can’t answer me?
You asked me if I wanted to do that tomorrow
And???

Do yhu?

So you want me to fu?

Like we always do

You know I would f you every day

Wyd tmr? -

I work at 830

Afterwards can yhu meet?

$

150

[bitmoji of person scratching the back of head]
So yhu not gone answer me?

Hmm can IJ go back in after I

25

Yar
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 27 of 40 PagelD 27

SA Smith:
GARCIA:

SA Smith:
GARCIA:
GARCIA:

SA Smith:
GARCIA:
SA Smith:
GARCIA:
SA Smith:
SA Smith:
GARCIA:
GARCIA:
SA Smith:
GARCIA:

GARCIA:
GARCIA:
SA Smith:
GARCIA:
SA Smith:
GARCIA:
SA Smith:

What yhu mean?

Like after I cum can I go back in can I go back in and try and
cum again

Not for 150
But you always make me cum quick

If I had my way I’d cum do that for 50 rn then another 100
tomorrow

150 tmr?

Everything off?

For 150 yeaa

My only thing is I don’t want to in car cuz it’s hard for me
I’ll wear my jogger so I can take them off easy

Please I really need the money

I wanna be able to lift you up

Like I wanna do something I’ve never done to you

What yhu mean?

You remember when we was going to do at that nature walk and
I grabbed you by waste and lifted up

But we couldn’t do anything cuz police was there

?

Ya I'd rather not

Can I on face?

No [two angry face emofjis]

Just figured I’d ask. So we’re do you want me to then

Omg why yhu to be difficult

26
Ger
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 28 of 40 PagelD 28

GARCIA: I’m just asking we’re do you want me to cum at

SA Smith: What time yhu get off work?

GARCIA: 430

GARCIA: Can I ask you something?

SA Smith: I’m trynna sleep

GARCIA: Why do you let me fuck you?

SA Smith: I’m trynna sleep

SA Smith: Kinda late for that

GARCIA: That’s all I want to know?

SA Smith: Wow

SA Smith: I told yhu already

GARCIA: I don’t remember

SA Smith: And yhu still won’t tell me how much or anything like that

GARCIA: T’li don the 150

SA Smith: 150 tmr?

GARCIA: Yeah

GARCIA: I just wanna know why do you let me fuck you and nobody else ,
September 22, 2020:

GARCIA: Plz

SA Smith: I’m trynna sleep. We can talk tmr

GARCIA: Ok I love you

GARCIA: So why do you let me fuck you

SA Smith: Can yhu make it around 6 because my moms gone and i can

make it out quick

27
GARCIA:
SA Smith: |

SA Smith:
GARCIA:
SA Smith:
SA Smith:
GARCIA:
SA Smith:
GARCIA:
GARCIA:
GARCIA:
GARCIA:
SA Smith:
GARCIA:
SA Smith:
SA Smith:
GARCIA:
GARCIA:

GARCIA:
SA Smith:
SA Smith:
GARCIA:
SA Smith:

Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 29 of 40 PagelD 29

Huh

Can yhu make it around 6 tonight so we can do that because my
moms gone and ican make it out quick

2?

Idk maybe

What yhu mean?

So yhu not gone answer me?

As long as I have someone home
Please i really need it

Ok

I’m

Ik

I just don’t understand why you want me to fuck you
Cuz |

Cuz y

Do yhu want to do that or not
Yhu said yhu loved me

I do love you

What does me loving you have anything to do with me fucking
you

2

Idk

i just thought u wantd to do that

That’s the thing I would do that every day to you
ok

28 yer
GARCIA:
SA Smith:
GARCIA:
SA Smith:
GARCIA:
SA Smith:
SA Smith:
GARCIA:
GARCIA:
SA Smith:
GARCIA:
GARCIA:
SA Smith:
SA Smith:
GARCIA:
SA Smith:
SA Smith:
GARCIA:
SA Smith:
SA Smith:
SA Smith:
GARCIA:

GARCIA:

Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 30 of 40 PagelD 30

I know I can’t but I want you to feel it when I cum
how long will it take yhu to get here
Just waiting on my mom to get here
ol

Huh

i said ok

can u pick me up sprite an starburst
It said ol

I wish you could feel it

yea

Yeah what?

?

yea ig

wya

You guess what

what yhu mean?

Is your mom ther yet

I’m saying I wish you could feel me cum and no she is not
Are we gonna do that tonight
Please I’m begging yhu

I need the money

I told you I was waiting on my mom I guess she went to go get
her hair done

And I know

29
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 31 of 40 PagelD 31

SA Smith:
SA Smith:
SA Smith:
GARCIA:
SA Smith:
SA Smith:
GARCIA:
GARCIA:
SA Smith:
GARCIA:
SA Smith:
GARCIA:
SA Smith:
GARCIA:
SA Smith:
SA Smith:
GARCIA:
GARCIA:
SA Smith:
SA Smith:
GARCIA:
GARCIA:
SA Smith:
GARCIA:

Can’t get out now

My moms home

[two angry huffing faces emoji]

Yeah my mom just got home

Can we do that tmr please?

I can get in the back

Should be able to

Wish you could feel me

Yhu can make comments like that but yhu can’t come over?
I’m saying I should be able to cuz I have school
Ok when?

But I can go in late

77 When

I get off at 430

What about school

So meet at 5?

Yeah

Can you feel me

So 150 tmr and I'll get in the back

So I’ll meet you at 5 like we always do

Yeah . I might just lay the back seat all the way down
If thats ok

Yea

So I have a idea?

30

Qe
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 32 of 40 PagelD 32

GARCIA: Since I can’t in you I was wondering if maybe you could hold my
as I

SA Smith: Huh?

GARCIA: I was wondering if maybe you would grab my dick as I cum on
you

GARCIA: Just woundering
SA Smith: Gn
GARCIA: Will you?
GARCIA: Gn love you. Except I really do love you
GARCIA: At least I can say that
16. Asshown above, on September 21-22, 2020, GARCIA communicated

with me via the Undercover Snapchat Account regarding setting up a time on
September 22, 2020, for GARCIA to meet with MV1 and pay MV1 $150 in order to
engage in a sex act. However, no encounter occurred on that date.

17. On September 23, 2020, at approximately 2:20 p.m., GARCIA
messaged the Undercover Snapchat Account with the message “Rn?” which I
interpreted to mean that GARCIA was requesting to meet with MV1 “right now.” I
also know from my previous conversations with MV1 that it was typical for MV1
and GARCIA to meet up in the parking lot of Family Medical Center of
Middleburg, which is located at 3839 County Road 218, Middleburg, Florida 32068,
in Clay County, within the Middle District of Florida. Upon receiving initial
communications from GARCIA indicating that he was ready to travel to meet up

with MV1 to engage in commercial sex, I and other law enforcement officers took up

31

yy
Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 33 of 40 PagelD 33

positions to execute an operational plan to monitor and possibly apprehend
GARCIA. The following is a summary of the communications between the

Undercover Snapchat Account and GARCIA on that date:

September 23, 2020:

GARCIA: Rn?

SA Smith: Wya?

GARCIA: I’m on cassett m

SA Smith: Ok

SA Smith: How long will it take yhu?

GARCIA: Maybe 45

GARCIA: How we going to do this with dr office open

GARCIA: ?

SA Smith: | I can meet yhu at dr office and we can go to nature walk or
somewhere

GARCIA: So outside?

SA Smith: Depends

GARCIA: What nature walk?

SA Smith: Can you get me a sprite and some starburts?

GARCIA: Yeah. Your really going to take everything off out side?

SA Smith: Yhu said backseat

GARCIA: I thought you were talking about going into the nature walk and
doing that

SA Smith: Yhu said backseat

SA Smith: Idk

32
Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 34 of 40 PagelD 34

GARCIA: All Ihave is 100 bill my owner underpaid me in a job I did for
him

SA Smith: Yhu can give me that today and 50 next time

SA Smith: I really need the money

GARCIA: Ok I just wanted to let you know before I got there

GARCIA: I think it would be fun outside

SA Smith: Wya?

GARCIA: By 103"

GARCIA: Is there a park with rr by you

SA Smith: Idk

GARCIA: I just know we need to go somewhere we’re we won’t get caught

SA Smith: Ok

GARCIA: Can i taste you

GARCIA: On chest again?

GARCIA: |

GARCIA: ?

GARCIA: I’m here

GARCIA: At dr Office

SA Smith: Ok

GARCIA: You want me to drive towards entrance

GARCIA: Don’t come police is here

18. On September 23, 2020, while the above communications between the
Undercover Snapchat Account and GARCIA were ongoing, at approximately

3:40 p.m., HSI Group Supervisor Toshua Williams located GARCIA at a Circle K

33

SING
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 35 of 40 PagelD 35

Gas Station located at 2540 Blanding Blvd, Middleburg, Florida 32068. Group
Supervisor Williams observed that GARCIA was carrying a Sprite soda. As shown
above, I had requested that GARCIA bring a Sprite soda and Starburst candy for
“MV1.” Group Supervisor Williams dispatched to the other agents and I that
GARCIA left the Circle K gas station at approximately 3:48 p.m. and was heading
north on Blanding Boulevard. At approximately 3:51 p.m., GARCIA was observed
turning onto County Road 218 driving towards the Family Medical Center of
Middleburg. Special Agent (SA) James Burns and SA Mike Wood followed
GARCIA to the Family Medical Center of Middleburg and continued down the road
turning the surveillance over to Det. Solis and me, who were parked at the Family
Medical Center of Middleburg parking lot.

19. On September 23, 2020, at approximately 3:54 p.m., GARCIA arrived
at the Family Medical Center of Middleburg and parked in the parking lot. Det.
Solis contacted Clay County Sheriff's Office Deputy Kathryn Padgett to advise
Deputy Padgett to initiate contact with GARCIA. At approximately 3:56 p.m.,
Deputy Padgett arrived and made contact with GARCIA. Deputy Padgett advised
me that she made initial contact with GARCIA and. asked how he was doing and if
he had an appointment. Deputy Padgett advised that GARCIA said he did not have
an appointment and he wasn’t a patient at this facility. Deputy Padgett said
GARCIA advised he pulled over to fix his contact lenses. Deputy Padgett asked
GARCIA if he lived out here, and GARCIA advised he was in the area for work

purposes. Deputy Padgett said GARCIA was not using his cell phone during the
34 |

os
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 36 of 40 PagelD 36

encounter. Deputy Padgett said she asked GARCIA for an identification card and
he provided his driver’s license. Deputy Padgett said she walked to her patrol truck
then walked back and asked GARCIA to step out of his car. Deputy Padgett said
GARCIA asked what was going on and she advised she would tell him once he
stepped out of the vehicle. Deputy Padgett said GARCIA got out of the vehicle and
was attempting to push a wire and his cell phone into his pockets. At approximately
3:59 p.m., Deputy Padgett detained GARCIA and informed him that he had an
active arrest warrant out of St. Johns County. Det. Solis and I arrived shortly after
GARCIA was detained. Deputy Padgett searched GARCIA and found his cell
phone and other personal items on his person. I retrieved GARCIA’s cell phone and
personal items and secured them in my vehicle. Deputy Padgett placed GARCIA in
her patrol truck and transported him to the CCSO Orange Park Substation. I
observed from outside of GARCIA’s vehicle that he arrived at Family Medical
Center of Middleburg with a Sprite soda and Starburst candy.

15. Atapproximately 5:39 p.m., Det. Solis and I commenced interviewing
GARCIA in an audio/video recorded interview room at the Clay County Sheriffs
Office. I introduced myself and Det. Solis to GARCIA and showed GARCIA my
Department of Homeland Security issued credentials. I read GARCIA his Miranda
warnings from a Department of Homeland Security prepared form. GARCIA
waived his rights, signed the form and agreed to speak with me and Det. Solis. I
obtained some biographical information from GARCIA at first. GARCIA said his

full name was Gregory Thomas GARCIA and he was born on a particular date in
35

gee
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 37 of 40 PagelD 37

June 1986. GARCIA provided a home address of 208 Surwing Court, Orange Park,
Florida 32073 and stated that his cell phone number was 904-888-3892. GARCIA
stated he worked at Premier Auto services as an auto detailer and is currently in
school for HVAC. GARCIA provided an email address of gregor06311@gmail.com
and advised he has a Facebook account under his name and a Snapchat account with
the username of gregor06311. GARCIA said he has an iPhone 7, which he obtained
brand new from the Cricket store. GARCIA said he lives with his daughter, two
parents, one sister, one brother and his brother’s wife and two children. GARCIA
said he previously had a T-Mobile phone which worked on WIFI only and he used it
with a text now application. GARCIA said his mother’s phone number was 904-
826-9532. GARCIA said that he and his mother had very similar cell phone

numbers and later stated that his phone number was 904-826-9532.

16. As the interview continued, I advised GARCIA that I had chat
communication I wanted to discuss with him. GARCIA said he is the only person
who uses his cell phone and Snapchat account. J advised GARCIA that I had chat
communication between phone number 904-826-9532 and another person. I showed
GARCIA a printout of the chat communication (which consisted of the messages
that were recovered from MV1’s Lenovo computer, as described above in Paragraph
9) and explained how I obtained the communication. I started to read the chat
communication and asked GARCIA if he remembered this chat. GARCIA said the
person he was chatting with, who was later identified as MV1, was trying to get him

to pay for sex. GARCIA at first said he did not pay MV1 for sex. GARCIA said he

36
Yat
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 38 of 40 PagelD 38

thought he met MV1 on a dating site and later believed it to be the dating application
Meet24. GARCIA first said he never met MV1 and did not know her name.
GARCIA said he knew MVI was a black female, short hair, tall, and thin.

GARCIA said he and MV1 first communicated through the dating application, but
then moved to Snapchat. I continued to read the chat to GARCIA. GARCIA
admitted initially to having only met one time with MVI1I, but later he admitted to
meeting with MV1 on multiple occasions. I continued reading the chat to GARCIA
and he admitted that he met up with MV1 multiple times and paid her for sex.
GARCIA said they only met for the purpose of him paying MV1 to have sex.
GARCIA said he only had penile-vaginal sex with MV1 and it always occurred in
GARCIA’s vehicle. GARCIA said he does not know what MV1’s name is and
thought she was 20 years old. GARCIA said he later found out she was 17. I asked
GARCIA if he paid MV1 for sex after he found out she was 17, and he said he did
one time.

17. Ithen read to GARCIA messages between from MV1’s two Snapchat
accounts and GARCIA’s Snapchat account, which are detailed above in paragraphs
11, 12 and 15. GARCIA said he wrote all of the messages that came from his
account, gregor06311. GARCIA said he only communicated with MV1 on the two
Snapchat accounts she has. I asked GARCIA if he had any images on his cell phone
of MV1 that would be considered sexually explicit or child pornography and he said
there is one image located on his camera roll where MV1’s breasts are exposed. I

showed GARCIA a screen recording video of chats between MV1’s Snapchat
37
Case 3:20-cr-00131-MMH-JRK Document1 Filed 09/24/20 Page 39 of 40 PagelD 39

account and his Snapchat account. I showed GARCIA that there was an image of
MVI1 on the screen recording video and he confirmed this is who he met with. I
asked GARCIA about his screen name and he said the 063 was for his birthday and
the 11 was for his daughter’s year of birth. GARCIA said he only used one Snapchat
account to communicate with MV1. GARCIA said he arranged to meet with MV1
that day, but claimed he was going to back out at the last chance he could.

GARCIA said he could only pay MV1 $100 this time and that is how much money
he had in his wallet when he arrived at the target location.

18. Based on my training and experience, I know that Snapchat is a
company headquartered in California. I also know that a wireless telephone, such as
that used by MV1 and GARCIA to communicate with one another, is a facility of
interstate commerce. As described above, I also have identified T-Mobile, a
company headquartered in Washington, as the provider of the cellular service for the
phone number used by GARCIA to communicate with MV1. Therefore, there is
probable cause to believe that GARCIA’s actions as described herein are in and
affecting interstate commerce.

19. On September 23, 2020, I informed Assistant United States Attorney
Laura Cofer Taylor of the foregoing facts, and she authorized the arrest of GARCIA
for violating 18 U.S.C. § 1591.

CONCLUSION
20. Based upon the foregoing facts, I have probable cause to believe that

from at least in or about October 2019, through in or about August 2020, in the

38 yr
Case 3:20-cr-00131-MMH-JRK Document 1 Filed 09/24/20 Page 40 of 40 PagelD 40

Middle District of Florida, and elsewhere, GARCIA, in and affecting interstate and
foreign commerce, did knowingly recruit, entice, harbor, transport, provide, obtain,
advertise, maintain, patronize, and solicit, a person, that is, a girl referred to herein

as Minor Victim 1 or MV1, while knowing and in reckless disregard of the fact that

Minor Victim 1 had not attained the age of 18 years, and having had the reasonable
opportunity to observe Minor Victim 1, and knowing that Minor Victim 1 would be
caused to engage in a commercial sex act, all in violation of 18 U.S.C. §§ 1591(a)(1),

(b)(2), and (c).

Jatin. Y Ba

Nathan W. Smith, Special Agent
Homeland Security Investigations

 

Subscribed and sworn to before me this ay" day of September 2020, at
Jacksonville, Florida.

QR Kbit

_ JAMES R. KLINDT

 

ne ni States Magistrate Judge

39
